IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 96-20444
                         Conference Calendar



EDWARD S. HODGES, III,

                                          Plaintiff-Appellant,

versus

BRADLEY SMITH; BILL R. TURNER; JIM W.
JAMES; JOHN M. DELANEY; MICHAEL R.
HOESCHOLER; BRAZOS COUNTY COMM’RS,

                                          Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. CA-H-95-5020
                        - - - - - - - - - -
                          August 21, 1996
Before KING, DUHÉ, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Edward S. Hodges, III (#313950), appeals the dismissal of

his civil rights action as frivolous.   “[C]ivil tort actions are

not appropriate vehicles for challenging the validity of

outstanding criminal judgments.”    See Heck v. Humphrey, 114

S. Ct. 2364, 2372 (1994).   Hodges’s claims call into question the

validity of his conviction and sentence and may not be considered

in a § 1983 action under the rule in Heck because Hodges has not

     *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
                            No. 96-20444
                                - 2 -

demonstrated that his conviction and sentence have been

invalidated.

     Even though this complaint is subject to dismissal under

Heck, “it remains appropriate for district courts to consider the

possible applicability of the doctrine of absolute immunity.”

Boyd v. Biggers, 31 F.3d 279, 284 (5th Cir. 1994).     Defendants

Jim James, Bill Turner, Bradley Smith, and John Delaney are

entitled to absolute immunity from suit for damages in § 1983

actions arising out of acts performed in the exercise of their

prosecutorial and judicial functions.      Boyd, 31 F.3d at 284

(prosecutorial immunity); Graves v. Hampton, 1 F.3d 315, 317 (5th

Cir. 1993) (judicial immunity).

     Finally, we note that Hodges’s claim against his appointed

trial counsel, Michael R. Hoescholer, does not involve state

action and is not cognizable under § 1983.      See Polk County v.

Dodson, 454 U.S. 312, 321-22, 325 (1981).

     The district court did not abuse its discretion in

dismissing the complaint as frivolous.     Booker v. Koonce, 2 F.3d

114, 115 (5th Cir. 1993).    The appeal is without arguable merit

and thus frivolous.    Howard v. King, 707 F.2d 215, 219-20 (5th

Cir. 1983).    Because the appeal is frivolous, it is DISMISSED.

5th Cir. R. 42.2.

     We caution Hodges that any additional frivolous appeals

filed by him will invite the imposition of sanctions.     To avoid

sanctions, Hodges is further cautioned to review all pending
                           No. 96-20444
                               - 3 -

appeals to ensure that they do not raise arguments that are

frivolous.

     APPEAL DISMISSED.   SANCTION WARNING ISSUED.